                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

HILARIO VELASQUEZ, and SARAH
GARRETT,
                                                                                      7:20CV5007
                            Plaintiffs,
                                                                            SECOND AMENDED
         vs.                                                             CASE PROGRESSION ORDER

SGT. JOHN PEDEN, in his individual and
official capacities; CITY OF COZAD, a
Nebraska political subdivision; and DOES 1
- 5, in their individual and official capacities;

                            Defendants.

        This matter is before the Court on the Unopposed Motion to Extend Plaintiffs’ and
Defendants’ Expert Deadlines (Filing No. 44) and the Joint Stipulation to Extend Disclosure of
Plaintiffs’ and Defendants’ Expert Disclosure Deadlines (Filing No. 45). After a review of the
motions and for good cause shown,

        IT IS ORDERED that the Unopposed Motion to Extend Plaintiffs’ and Defendants’
Expert Deadlines (Filing No. 44) is denied as moot, the Joint Stipulation to Extend Disclosure of
Plaintiffs’ and Defendants’ Expert Disclosure Deadlines (Filing No. 45) is granted, and the
amended case progression order is amended as follows:

         1)     The planning conference scheduled for July 9, 2021, is cancelled.

         2)     The deadlines for identifying expert witnesses and completing expert disclosures1
                for all experts expected to testify at trial, (both retained experts, (Fed. R. Civ. P.
                26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)) are:

                       For plaintiffs:                  August 12, 2021
                       For defendants:                  September 13, 2021
                       Plaintiff’s Rebuttal:            September 27, 2021

         3)     A status conference to discuss case progression and the parties’ interest in
                settlement will be held with the undersigned magistrate judge on October 1, 2021,
                at 11:30 a.m. by telephone. Counsel shall use the conferencing instructions
                assigned to this case to participate in the conference.

         4)     The deposition deadline, including but not limited to depositions for oral testimony
                only under Rule 45, is October 4, 2021.



1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
5)   The deadline for filing motions to resolve qualified immunity is October 18, 2021.

6)   The deadline for filing motions to exclude testimony on Daubert and related
     grounds remains October 25, 2021.

7)   The deadline for filing motions to dismiss and motions for summary judgment not
     related to qualified immunity remains December 23, 2021.

8)   The parties shall comply with all other stipulations and agreements recited in their
     Rule 26(f) planning report that are not inconsistent with this order.

9)   All requests for changes of deadlines or settings established herein shall be directed
     to the undersigned magistrate judge. Such requests will not be considered absent a
     showing of due diligence in the timely progression of this case and the recent
     development of circumstances, unanticipated prior to the filing of the motion, which
     require that additional time be allowed.


Dated this 23rd day of June, 2021.

                                             BY THE COURT:

                                             s/Michael D. Nelson
                                             United States Magistrate Judge
